DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 13 are objected to because of the following informalities:
In claim 11, “catalysts” (at line 2) should be changed to --catalyst--.
In claim 13, “forth” (at line 9) should be changed to --fourth--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the relationship between “a plurality of catalysts” (at line 2) and “a plurality of catalysts” previously set forth in claim 9 (at line 2) is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith et al. (US 3,597,165).
Keith et al. discloses a catalytic reactor (i.e., a catalytic exhaust purifier; see FIG. 1-3, 5) comprising: a catalytic unit including at least one catalyst having a honeycomb structure (i.e., a ceramic block catalyst element 11 comprising a honeycomb coated with catalytically active material, see column 4, lines 12-40) in which a plurality of passages (i.e., gas flow channels 20, see FIG. 5) extending in an axial direction are formed; a reactor housing (i.e., a cylindrical metal housing 1 comprising inlet and outlet sections 8 and 9, respectively) accommodating the catalytic unit; and a seal plate (i.e., a support plate 7) sealing between an outer periphery of the catalytic unit and an inner periphery of the reactor housing; wherein the seal plate 7 seals between the outer periphery of the catalytic unit and the inner periphery of the reactor housing at an upstream end portion of the catalytic unit (i.e., at the end portion closest to an inlet port 2, best shown in FIG. 2) with respect to a flow of a fluid flowing in the reactor housing (i.e., fluid flows from the inlet port 2 towards an outlet port 5).
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellenhofer et al. (WO 2018/024740).
Regarding claim 1, Wellenhofer et al. discloses a catalytic reactor 1 (see FIG. 1-6; 
a catalytic unit (i.e., a monolith module 3) including at least one catalyst having a honeycomb structure (i.e., monoliths 4, wherein each monolith comprises a ceramic material as a carrier material on which a catalytically active layer is applied, see paragraph [0028], [0036]) in which a plurality of passages extending in an axial direction are formed (see paragraphs [0026]-[0027], [0036]; the passages are best shown in FIG. 3A);
a reactor housing (i.e., housing of middle part 14) accommodating the catalytic unit; and
a sealing means (i.e., displacement element 24; see paragraphs [0059]-[0062], [0160]-[0161]) sealing between an outer periphery of the catalytic unit and an inner periphery of the reactor housing (best shown in FIG. 4);
wherein the sealing means 24 seals between the outer periphery of the catalytic unit and the inner periphery of the reactor housing at an upstream end portion of the catalytic unit (i.e., the displacement element 24 forms a gas tight seal at the end facing a feed line 7; see FIG. 1-2, 5) with respect to a flow of a fluid flowing in the reactor housing (i.e., a gas B flows from the feed line 7 to a discharge line 10, exiting as a reaction gas mixture R).
For the sealing means 24, Wellenhofer et al. (at paragraphs [0060]-[0061]) discloses, 
“In a particularly preferred embodiment, the edge area between the inner wall of the reactor and the guide shafts as well as the individual guide shafts sealed against each other in a gas-tight manner.  For this purpose, displacers are recommended that are geometrically adapted to the space between the inner wall of the reactor and the guide shafts.”
Wellenhofer et al. (at paragraph [0062]) further discloses, 
“… these can be metallic boxes filled with fillers.” 
24) may comprise a “seal plate” (i.e., the plate inherently forming the top side of a metallic box that is geometrically adapted to the space between the inner wall of the reactor and the catalytic unit) that seals between the outer periphery of the catalytic unit and the inner periphery of the reactor housing at the upstream end portion of the catalytic unit.
	Regarding claim 2, Wellenhofer et al. discloses that the catalytic unit (i.e., the monolith module 3) has a quadrangular prism shape extending in the axial direction (see FIG. 3, 3A, 3B), and the reactor housing 1,14 has a cylindrical shape (see FIG. 4; paragraph [0059]).
	Regarding claims 3 and 4, Wellenhofer et al. discloses that a plurality of the catalytic units (i.e., monolith modules 3; e.g., 17 modules are shown in FIG. 4, see paragraph [0160]) are arranged in a direction perpendicular to the axial direction inside the reactor housing, and in a grid shape in the direction perpendicular to the axial direction.
	Regarding claim 5, the catalytic unit 3 includes a casing (i.e., a sheet metal casing; see FIG. 3B, paragraph [0159]) integrally holding the at least one catalyst 4.
	Regarding claim 6, each catalytic unit 3 includes a casing (i.e., a sheet metal casing; see FIG. 3B, paragraph [0159]) integrally holding the at least one catalyst 4; and wherein the seal plate (i.e., the top plate of the displacement element 24; FIG. 4) is fixed to the reactor housing and the casing of an outermost peripheral catalytic unit of the plurality of catalytic units.
Regarding claim 7, Wellenhofer et al. (at paragraph [0036]) discloses, 
“The monoliths are stacked next to and on top of each other to form modules; each of the two, three or more reaction zones can each have one, two or more modules made of monoliths stacked next to and on top of one another.” (with emphasis).
3 are connected together so as to seal the modules and ensure that the gas flows exclusively through the channels of the monoliths 4 arranged in the longitudinal direction of the reactor (see paragraphs [0055]-[0058]; e.g., via screws, welding lip seals, etc.).  Also, as noted above, each of the monolith modules 3 comprises a casing (i.e., sheet metal casing; see FIG. 3B, paragraph [0159]).
Therefore, Wellenhofer et al. discloses that the catalytic reactor 1 may further comprise at least two of the casings arranged in an upper-lower direction (i.e., the sheet metal casings of two or more modules 3 stacked on top of one another within a reaction zone 5) and connected to form a connected body of the catalytic units (i.e., via a connection that seals the modules so that the gas flows exclusively through the channels of the monoliths 4); and wherein an upper end portion of the connected body is fixed to the reactor housing via the seal plate (i.e., the top plate of a displacement element 24), and wherein a lower end portion of the connected body is supported from below by a support member fixed to the reactor housing (i.e., supported by a carrier 2; see also paragraphs [0094]-[0097]).
Regarding claim 8, Wellenhofer et al. further discloses that a plurality of the connected bodies (i.e., a plurality of the stacks of the modules 3 on top of one another) may be arranged apart from each other in the upper-lower direction (i.e., in respective upper and lower reaction zones 5, which are spaced apart by mixing zones 6; see FIG. 2), wherein an upper portion of each connected body is fixed to the reactor housing via the seal plate (i.e., the top plate of a displacement element 24), and wherein a lower end portion of each connected body is supported from below by the support member (i.e., supported by a carrier 2; see also paragraphs [0094]-[0097]) fixed to the reactor housing.
4, e.g., arranged in a 4 x 4 monolith grid, best shown in FIG. 3, 3A, 3B) arranged such that side surfaces of adjacent catalysts of quadrangular prism shape face each other; and wherein the casing (i.e., the sheet metal casing; see FIG. 3B) is formed so as to surround an outer periphery of the plurality of catalysts arranged.
	Regarding claim 11, Wellenhofer et al. discloses a seal member disposed between each adjacent catalysts 4 and between each catalyst 4 and the casing (i.e., “The monoliths are sealed against each other and against the wall edging by means of expandable mats,” see paragraph [0156]; see also paragraphs [0054], [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (US 3,597,165).
Regarding claim 2, Keith et al. discloses that the reactor housing 1,8,9 has a cylindrical shape (see FIG. 1-2).  Keith et al. (at column 4, lines 73-75; with emphasis) also discloses,
“It can readily be seen that ceramic catalyst blocks can be of various shaped, e.g., cylindrical, square, pie-shaped, etc.  Preferably the ceramic blocks are cylindrical.”
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the catalytic unit to have a quadrangular prism shape extending in the axial direction in the catalytic reactor of Keith et al. because a quadrangular prism shape (i.e., a square shaped cross-section) was specifically disclosed as a suitable alternative to the illustrated cylindrical shape for the catalytic unit.  While Keith et al. states that a cylindrical shaped catalytic unit is preferred, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP § 2123.
	Regarding claim 3, Keith et al. discloses a plurality of catalytic unit (i.e., four ceramic block catalyst elements 11; see FIG. 2) arranged in a direction perpendicular to the axial direction inside the reactor housing.
	Regarding claim 5, Keith et al. discloses that the catalytic unit includes a casing (i.e., a tubular member 10, see FIG. 2, 3) integrally holding the at least one catalyst 11.
	Regarding claim 6, Keith et al. discloses that each catalytic unit includes a casing (i.e., a tubular member 10, see FIG. 2, 3) integrally holding the at least one catalyst 11; and wherein the seal plate 7 is fixed to the reactor housing 1,8,9 and the casing 10 of an outermost 
	Regarding claims 9 and 10, Keith et al. discloses that the least one catalyst may alternatively comprise a plurality of catalysts (i.e., four catalyst sections 11’; see FIG. 4a; column 6, lines 1-12) arranged such that side surfaces of adjacent catalysts 11’ face each other, and wherein the casing 10’ is formed so as to surround an outer periphery of the plurality of catalysts.  In the case of the catalytic unit having a quadrangular prism shape (i.e., a square shaped cross-section, as modified in claim 2 above), the catalysts 11’ will likewise have a quadrangular prism shape, and the catalysts 11’ will be arranged in a grid shape (i.e., a 2 x 2 grid formed by the four catalyst sections 11’).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. (WO 2018/024740) in view of Gilmer et al. (US 2011/0030355).
Wellenhofer et al. discloses that the casing (i.e., sheet metal casing; FIG. 3B, paragraph [0159]) has four side walls surrounding the outer periphery of the plurality of catalysts 4.  
Wellenhofer et al., however, fails to disclose that the casing comprises the claimed construction including a first member joined to a second member.
Gilmer et al. discloses a catalytic unit (i.e., a catalytic converter cartridge 10, see FIG. 1,3; paragraphs [0019]-[0026]) comprising a casing (i.e., a sheet metal shell 16) integrally holding a plurality of catalysts (i.e., catalyst coated ceramic substrates 5), wherein the casing has four side walls surrounding the outer periphery of the plurality of catalysts, and wherein the casing 16 includes: a first member (i.e., a first sheet 16a of preformed metal bent at a right angle; see FIG. 3, paragraph [0024]) constituting a first side wall and a second side wall contiguous with the first side wall of the four side walls; and a second member (i.e., a second 16b of preformed metal bent at a right angle; see FIG. 3, paragraph [0024]) constituting a third side wall and a fourth side wall contiguous with the third side wall of the four side walls; wherein the casing 16 surrounds the outer periphery of the plurality of catalysts 5 by joining the first member to the second member (i.e., the two sheets 16a, 16b are welded together at their adjacent corners 26,28; see FIG. 1,3, paragraph [0024]-[0026]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the casing, as taught by Gilmer et al., for the casing in the catalytic reactor of Wellenhofer et al. because the casing would overcome the problem of corner cracking of the catalysts during the assembly of the catalysts and the surrounding seal members (i.e., mats) within the metal shell (see paragraphs [0004]-[0007]).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. (WO 2018/024740) in view of Kleuderlein et al. (US 2017/0159529). 
Regarding claims 12, 13, and 15, Wellenhofer et al. discloses that the casing (i.e., the sheet metal casing; see FIG. 3B, paragraph [0159]) has four side walls surrounding the outer periphery of the catalysts 4.  
Wellenhofer et al., however, fails to disclose that the casing comprises the claimed construction including a first member joined to a second member.  Wellenhofer et al. also fails to disclose that the casing comprises the claimed construction including a first plate member, a second plate member, a third plate member, and a fourth plate member joined to one another.
Kleuderlein et al. discloses a catalytic unit comprising: a casing (i.e., an element frame; see FIG. 1, 4, 5, 6-8; paragraphs [0043]-[0049], [0087]; the element frame can be made of steel, see paragraph [0038]) integrally holding a plurality of catalysts having a honeycomb structure 33 in FIG. 13, 15), wherein the casing has four side walls surrounding the outer periphery of the plurality of catalysts.
In one embodiment, the casing (i.e., element frame) includes: a first plate member constituting a first side wall of the four side walls; a second plate member constituting a second side wall of the four side walls; a third plate member constituting a third side wall of the four side wall; and a fourth plate member constituting a fourth side wall of the four side walls (i.e., “The element frame can be formed by joining four walls together to form a rectangle or a square having an interior,” at paragraph [0046]); wherein the casing surrounds the outer periphery of the plurality of catalysts by joining the first plate member (i.e., a first wall of said four walls joined together) to the second plate member (i.e., a second wall of said four walls joined together), joining the second plate member to the third plate member (i.e., a third wall of said four walls joined together), joining the third plate member to the fourth plate member (i.e., a fourth wall of said four walls joined together), and joining the fourth plate member to the first plate member; wherein the first plate member (i.e., the first wall) has a first end portion (i.e., at a side edge) to be joined to the second plate member and a second end portion (i.e., at the opposite side edge) to be joined to the fourth plate member; wherein the second plate member (i.e., the second wall) has a first end portion (i.e., at a side edge) to be joined to the third plate member and a second end portion (i.e., at the opposite side edge) to be joined to the first plate member; wherein the third plate member (i.e., the third wall) has a first end portion (i.e., at a side edge) to be joined to the fourth plate member and a second end portion (i.e., at the opposite side edge) to be joined to the second plate member; wherein the fourth 
In another embodiment, the casing (i.e., element frame) includes: a first member constituting a first side wall and a second side wall contiguous with the first side wall of the four side walls; and a second member constituting a third side wall and a fourth side wall contiguous with the third side wall of the four side walls (i.e., as a preferred embodiment, “… Preferably, the element frame can be formed by joining two pieces, each comprising two walls, together. FIG. 6 shows a view from the inlet end or outlet end of two pieces (A and B), each comprising two walls formed by bending a single piece,” at paragraph [0046]); wherein the casing surrounds the outer periphery of the plurality of catalysts by joining the first member to the second member (i.e., the walls are connected together, e.g., by welding; see paragraph [0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the casing (i.e., element frame), as taught by Kleuderlein et al., for the casing in the catalytic reactor of Wellenhofer et al. because the casing would allow for a cost-effective material (i.e., mat) to be placed between the catalysts and the casing to provide a seal and to act as a cushion against vibrations that can stay in place during 
	Regarding claim 14, Kleuderlein et al. discloses that the first, second, third, and fourth plate members are identical in size and structure (i.e., in the case of the element frame having a “square shape” cross-section; see FIG. 4-8, 13, 15; paragraph [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774